In the Missouri Court of Appeals
                                   Western District

 STATE OF MISSOURI, Ex rel:                )
 DEPT. OF SOCIAL SERVICES,                 )
 FAMILY SUPPORT DIVISION and               )            WD83053
 LAURA L. GIBBS,                           )
                       Respondent,         )
 v.                                        )            FILED: March 24, 2020
                                           )
 MICHAEL SHIPLEY,                          )
                                Appellant. )

      APPEAL FROM THE CIRCUIT COURT OF JACKSON COUNTY
                THE HONORABLE JALILAH OTTO, JUDGE

      BEFORE DIVISION THREE: LISA WHITE HARDWICK, PRESIDING JUDGE,
              THOMAS H. NEWTON AND ALOK AHUJA, JUDGES
       Michael Shipley appeals the judgment denying his application to transfer his

motion for judgment on the pleadings from the family court to the circuit court. For

reasons explained herein, we dismiss Shipley’s appeal for non-compliance with Rule

84.04(e) and deny his motion for attorney’s fees.

                           FACTUAL AND PROCEDURAL HISTORY

       In 2013, the Department of Social Services, Family Support Division (“the

Division”) filed a request for registration of a Kansas court order (“the Kansas order”)

commanding Shipley to pay child support. The Jackson County Circuit Court confirmed

the registration of the Kansas order and issued a final judgment of contempt against
Shipley for failure to pay child support. During the registration proceedings, Shipley

attempted to register two procedural orders entered by the Eighth Circuit Court of

Appeals for the United States in an earlier pro se 42 U.S.C. Section 1983 action filed by

Shipley (“the Eighth Circuit orders”). The orders stated that Shipley’s motions – for an

order requiring the Division to cease and desist and for a default judgment awarding

$66.675 million in damages against the Division – would be taken with Shipley’s appeal.

The Eighth Circuit eventually denied both motions. Accordingly, the circuit court denied

his attempt to register the procedural orders as operative foreign judgments.

       Shipley appealed the registration of the Kansas order in Department of Social

Services v. Shipley, 457 S.W.3d 371, 372 (Mo. App. 2015) (mem.) (“Shipley I”), but did

not allege any error to the circuit court’s denial of his motion to register the Eighth

Circuit orders. We subsequently affirmed the decision of the circuit court. After that

initial appeal, Shipley filed three separate actions in the circuit court attempting to

register the Eighth Circuit orders. Those attempts were denied by the circuit court and,

on appeal, were rebuked by this court in Shipley v. Trustee for Child Support Payment,

472 S.W.3d 609, 610-14 (Mo. App. 2015) (“Shipley II”). In Shipley II, we stated that

“Shipley is now on plain and clear notice that any further efforts to register either of the

Eighth Circuit Orders as a foreign judgment, or to collect or execute on either of the

Eighth Circuit Orders as if either is a money judgment, will be viewed as frivolous and in

willful disregard of the law.” Id. at 613 n.11.

       Nevertheless, Shipley made repeated efforts to register the Eighth Circuit orders

following Shipley II and was eventually sanctioned and temporarily prohibited from any

further filings in the circuit court. In 2018, Shipley mounted another attempt, filing a



                                              2
memorandum that purported to be a motion for summary judgment. The circuit court

subsequently treated the filing as a petition before dismissing it with prejudice for failure

to state a claim. Shipley appealed, and we affirmed the dismissal in Shipley v.

Department of Social Services, 568 S.W.3d 459, 464 (Mo. App. 2019) (“Shipley III”). In

Shipley III, we explained, ex gratia, that Shipley did not have an operative foreign

monetary judgment, and we awarded the Division damages pursuant to Rule 84.19. Id.

       In May 2018, the Division filed a motion for sanctions against Shipley. The circuit

court overruled the motion. In April 2019, Shipley filed a motion for judgment on the

pleadings pursuant to Rule 55.27(b). In the motion, Shipley asserted that the circuit

court’s act of denying the Division’s motion for sanctions overruled our opinions in

Shipley II and Shipley III and reopened all of his previous motions for a grant of

summary judgment determining that the Eighth Circuit orders were operative foreign

judgments. The circuit court denied the motion, ruling that there were no open

pleadings before the court and, therefore, no pleadings upon which to grant judgment.

The court also noted that Shipley’s assertion that the denial of one motion for sanctions

“is somehow an acknowledgement by the Court that his prior claim had merit, is patently

erroneous” before ruling that the doctrine of law of the case foreclosed any relief for

Shipley.

       Shipley subsequently filed a motion purporting to be an “APPLICATION FOR

TRANSFER AND REASSIGNMENT . . . OF CIVIL CASE . . . FROM FAMILY COURT

DIVISION TO CIRCUIT COURT DIVISION FOR SUMMARY JUDGMENT ON THE

PLEADING. RULE 55.27(b)” with the family court. The family court denied the motion

for transfer, ruling that Shipley’s motion was untimely under Rule 51.05 and Sixteenth



                                              3
Judicial Circuit Court Rule 6.8 (“Local Rule 6.8”) and that Shipley had failed to present

any new legal or factual assertion warranting review under Rule 130.13. The circuit

court adopted the ruling and entered judgment accordingly. Shipley appeals.

                                         ANALYSIS

       Shipley appears pro se in this appeal. “We hold pro se appellants to the same

procedural rules as attorneys, and we do not grant them preferential treatment

regarding compliance with those rules.” Kim v. Kim, 431 S.W.3d 524, 525 (Mo. App.

2014). “Compliance with Rule 84.04 briefing requirements is mandatory in order to

ensure that appellate courts do not become advocates by speculating on facts and on

arguments that have not been made.” Summers v. Mo. Dep’t of Corrs., 459 S.W.3d
922, 923 (Mo. App. 2015) (citation and quotations omitted). Consequently, the failure to

substantially comply with the requirements of Rule 84.04 preserves nothing for review

and establishes grounds for dismissal. Wallace v. Frazier, 546 S.W.3d 624, 626 (Mo.

App. 2018).

       Shipley’s sole point on appeal asserts that the family court’s denial of his

application for transfer to the circuit court for an entry of a judgment on the pleadings

deprived him of his “due process of law.” He further contends, “These legal contentions

are warranted by exiting [sic] law and are protected by the due process clause of the

14th Amendment and does support the claim of reversible error.” Shipley, however, fails

to develop this contention throughout his argument. “To develop a point relied on, the

‘argument should show how the principles of law and the facts of the case interact.’” Id.

at 628 (citing Kim, 431 S.W.3d at 526). Shipley does not explain how the Fourteenth

Amendment to the United States Constitution and Local Rule 6.8 interact; instead,



                                             4
Shipley copies long portions of docket entries and orders and makes repeated,

conclusory assertions that Local Rule 6.8 confers “a fundamental and procedural right

that’s protected by the due process clause.” “When an appellant fails to support

contentions with relevant law and analysis beyond conclusory statements, we deem the

point abandoned.” Id. Accordingly, the point on appeal is dismissed.

                                     CONCLUSION


      We dismiss Shipley’s appeal and deny his motion for attorney’s fees.



                                        ________________________________
                                        LISA W HITE HARDWICK, JUDGE

ALL CONCUR




                                           5